974 So. 2d 455 (2008)
Richard S. O'RILEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-4970.
District Court of Appeal of Florida, Second District.
January 16, 2008.
James. Marion Moorman, Public Defender, and Clark E. Green, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Deborah Fraim. Hogge, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Richard S. O'Riley contends on appeal that remarks made by the trial court judge at the postconviction hearing indicate that the judge had been biased against him in imposing sentence. Having found no merit in O'Riley's argument, we affirm. However, given the fact that O'Riley filed a premature, improperly designated motion to reduce sentence pursuant to Florida Rule of Criminal Procedure 3.800(c), which we have not addressed, we affirm without prejudice to O'Riley now filing a motion to reduce sentence pursuant to Florida Rule of Criminal Procedure 3.800(c), if appropriate.
Affirmed.
ALTENBERND and STRINGER, JJ., Concur.